NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1305-16T2

EZZARD WILLIAMS,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

     Respondent-Respondent.
_____________________________

              Submitted January 11, 2018 – Decided July 23, 2018

              Before Judges Rothstadt and Gooden Brown.

              On appeal from the Board of Trustees of the
              Police and Firemen's Retirement System,
              Department of Treasury, PFRS No. 97967.

              Carusa Smith Picini, PC, attorneys for
              appellant (Timothy R. Smith, of counsel;
              Steven J. Kaflowitz, on the briefs).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa Dutton
              Schaffer, Assistant Attorney General, of
              counsel; Robert S. Garrison, Jr., Deputy
              Attorney General, on the brief).

PER CURIAM
     Ezzard   Williams       appeals    from       an    October    18,    2016   final

decision of the Board of Trustees of the Police and Firemen's

Retirement System (Board).           The Board denied his application for

accidental disability retirement benefits on grounds that the

August 2, 2010 incident upon which his application was based was

not undesigned and unexpected and was not the direct result of a

traumatic event within the meaning of N.J.S.A. 43:16A-7.                            The

Board also determined that Williams was not entitled to ordinary

disability retirement benefits because he was not totally and

permanently      disabled.      In     so       doing,   the   Board      adopted   the

recommendation of the Administrative Law Judge (ALJ) that Williams

was not entitled to accidental disability retirement benefits, but

rejected the ALJ's findings of fact and conclusions of law that

Williams   was    totally     and    permanently         disabled    and    therefore

entitled to ordinary disability retirement benefits.                       Because we

agree with the Board, we affirm.

     As background, the Police and Firemen's Retirement System

(PFRS), "[l]ike all of the public retirement systems, . . .

includes provisions for the grant of ordinary and accidental

disability benefits."        Patterson v. Bd. of Trs., State Police Ret.

Sys., 194 N.J. 29, 42 (2008) (citing N.J.S.A. 43:16A-6 to -7).

N.J.S.A. 43:16A-6(1) provides that a member, meeting the age and

service criteria, may be retired on an ordinary allowance

                                            2                                  A-1305-16T2
          provided, that the medical board, after a
          medical examination of such member, shall
          certify that such member is mentally or
          physically incapacitated for the performance
          of his usual duty and of any other available
          duty in the department which his employer is
          willing to assign to him and that such
          incapacity is likely to be permanent and to
          such an extent that he should be retired.

"Essentially, a qualified member who is permanently disabled for

any reason will qualify for ordinary disability."    Patterson, 194

N.J. at 42.

     "To be eligible for greater benefits under the accidental

disability provision, however, a PFRS member must satisfy N.J.S.A.

43:16A-7(1)'s more rigorous requirements."     Mount v. Board of

Trs., ____ N.J. ____, ____ (2018) (slip op. at 29).     Under that

provision, the PFRS authorizes an award of accidental disability

benefits to a member provided that:

          the medical board, after a medical examination
          of such member, shall certify that the member
          is permanently and totally disabled as a
          direct result of a traumatic event occurring
          during and as a result of the performance of
          his regular or assigned duties and that such
          disability was not the result of the member's
          willful negligence and that such member is
          mentally or physically incapacitated for the
          performance of his usual duty and of any other
          available duty in the department which his
          employer is willing to assign to him.

          [N.J.S.A. 43:16A-7(1) (emphasis added).]




                                3                           A-1305-16T2
     In Richardson v. Board of Trustees, Police and Firemen's

Retirement System, 192 N.J. 189 (2007), the Court clarified the

meaning of the term "traumatic event," and set forth a five-pronged

standard mandating that a pension system member seeking accidental

disability benefits prove:

          1. that he     is   permanently       and   totally
          disabled;

          2. as a direct result of a traumatic event
          that is

               a. identifiable       as   to   time   and
               place,

               b. undesigned and unexpected, and

               c. caused by a circumstance external
               to the member (not the result of
               pre-existing    disease   that    is
               aggravated or accelerated by the
               work);

          3. that the traumatic event occurred during
          and as a result of the member's regular or
          assigned duties;

          4. that the disability was not the result of
          the member's willful negligence; and

          5. that the member is mentally or physically
          incapacitated from performing his usual or any
          other duty.

          [Id. at 212-13.]

     On April 18, 2011, Williams, then a police officer, applied

for accidental disability retirement benefits based on injuries

to his left knee sustained on August 2, 2010, while chasing a

                                 4                              A-1305-16T2
carjacking suspect.    On May 15, 2012, the Board denied Williams'

application, finding that the August 2, 2010 event was "not

undesigned and unexpected," and did not directly cause "a total

and   permanent   disability."      Williams   filed   an    administrative

appeal   and   the   matter   was    transmitted   to       the   Office    of

Administrative Law (AOL) as a contested case.               During the AOL

hearing conducted over multiple dates, Williams, his physical

therapist, Kevin Brown, his treating physician, Dr. Richard A.

Boiardo, and the Board's physician, Dr. Arnold Berman, testified.

      Williams testified he began his employment as a police officer

for Irvington Township in 2004 and was a police officer for eight-

and-a-half-years.    Williams described his duties as "vigorous" and

physically demanding, in that he "did a lot of" "running, jumping"

and "chasing after guys[,]" and was involved in approximately

twenty physical altercations over the years.           On August 2, 2010,

Williams was working with a partner when he received a radio call

reporting the location of a carjacked vehicle.              Upon responding

to the location, Williams observed a suspect jump out of the

vehicle and flee, whereupon Williams exited his police vehicle and

pursued the suspect on foot.        However, on his third step after

emerging from the police vehicle, Williams felt his left knee

"buckle" and "[give] way."       After taking a few more steps, he

could go no further and called his partner for assistance.

                                     5                               A-1305-16T2
     Williams testified he had never injured his knee before and

had "never felt any pain like [that] before in [his] life."                  He

described the pain he felt "shoot[ing] through his leg" as "really

sharp and extreme."        After returning to headquarters, Williams

reported the injury to his supervisor              and his partner later

prepared a report documenting the injury. Williams was transported

to Saint Barnabas Hospital, where, after an x-ray, he was diagnosed

with a sprain.      Approximately two weeks later, he returned to

full-duty   work   while   receiving    physical    therapy    at   Concentra

Medical Center (Concentra).

     On August 17, 2011, Kevin Brown, a licensed physical therapist

employed by Concentra, performed a Functional Capacity Evaluation1

(FCE) on Williams as ordered by his Police Chief.             After Williams

completed a pain questionnaire describing his pain level in his

left knee, Brown conducted a muscular skeletal examination and

performed a functional evaluation, which tested strength, range

of motion, and sensation.      Brown concluded that as of the date of

the FCE, Williams was "unable to work . . . his regular duty job

as a police officer, and classified his work capacity as light-


1
  A FCE assesses an individual's capacity to perform work
activities related to his or her employment. Functional Capacity
Evaluation, American Occupational Therapy Association, Inc.,
https://www.aota.org/about-occupational-
therapy/professionals/wi/capacity-eval.aspx.    (last    visited
December 26, 2017).

                                    6                                 A-1305-16T2
medium, meaning he could only lift or handle weight anywhere from

twenty-one to thirty-five pounds.

     Brown's determination was based on the fact that Williams was

unable to perform the self-reported duties of a police officer

because he could not "run, squat, climb, kneel, . . . crawl," push

or pull without experiencing excruciating pain and restricted

range of motion.   However, Brown acknowledged that there was no

objective way to verify Williams' pain level. Brown also testified

that he did not verify the accuracy of Williams' job description

and made no recommendation as to whether Williams would be able

to return to work in the future.

     Between September 2010 and October 2013, Williams underwent

four magnetic resonance imagings (MRIs) of his left knee.       The

MRIs taken September 2010, March 2011, and June 2011 all revealed

no evidence of tearing or any substantial injury to his knee.

However, the October 2013 MRI showed a chronic sprain to the

lateral collateral ligament (LCL), injury to articular cartilage,

and evidence of an anterior cruciate ligament (ACL) rupture.

Further, on October 4, 2011, a computed tomography (CT) scan

revealed evidence of chondral damage2 to both the inside or medial


2
 Chondral damage is damage to the articular cartilage that covers
the bony surfaces within the knee joint and may occur as a result
of a pivot or twist on a bent knee. Chondral Damage, South Bend


                                7                          A-1305-16T2
joint space and the outside or lateral joint space of the knee and

a bony chip in the area of the left hip.

     In addition, Williams received two steroid injections for the

worsening pain and on December 23, 2010, underwent arthroscopic

surgery, neither of which alleviated his symptoms.        The operating

surgeon, Dr. Patricio Grob, told Williams that he had "something

in [his] knee that . . . should have [gone] away when [he] was a

child."    Dr. Grob also indicated in his operative report that he

checked the ACL while performing the surgery and found it was

intact.

     Williams subsequently filed a workers' compensation claim

based on the knee injury and agreed to a settlement.         Under the

terms of the settlement, he would receive a monetary award as

compensation for a 27.5 percent permanent disability to his knee.

However,   Williams   explained   that   the   workers'   compensation

settlement could not be finalized until his accidental disability

retirement application was resolved.     Williams also testified that

he was examined by Dr. Tiger in connection with the workers'

compensation case.    According to Williams, Dr. Tiger found him




Orthopaedics,
http://www.sbortho.com/centers/Knee/ChondralDamage.html.          (last
visited December 26, 2017).

                                  8                             A-1305-16T2
disabled as a result of the August 2, 2010 incident but provided

no reasoning.

     Williams explained that given the physical nature of the job,

he was unable to perform many of the duties of a police officer

as a result of the injury.    As examples, Williams stated he was

unable to defend himself or his partner in a physical altercation,

patrol on foot, move quickly or run.    Williams explained that if

he tries to run, "it literally feels . . . like [his] bone is

literally smashing into one another."

     Dr. Boiardo was qualified as an expert in orthopedic surgery

and testified that he treated Williams five times in total between

October 2011 and January 2014.   Based on his physical examinations

of Williams as well as his review of the medical records, Dr.

Boiardo opined that as a result of the injury, Williams had

developed "traumatic arthritis" on the inside portion of his knee,

ruptured his ACL, and had instability in his knee due to the

chronic injury to his LCL.   He explained that Williams would "have

difficulty running on uneven surfaces," "stopping and cutting,"

and "going up and down stairs," and would not be able to perform

the required duties of a police officer.   As a result, Dr. Boiardo

opined that Williams was "completely and totally disabled from his

occupation as a police officer" because of the August 2, 2010

injury, which he characterized as a traumatic event.

                                 9                          A-1305-16T2
     In that regard, Dr. Boiardo agreed with the assessment of

another one of Williams' treating physicians, Dr. James Lee, who

opined on August 25, 2011, that Williams had chronic instability

of his left knee and would not be able to return to his normal

policing duties.   On the other hand, while Dr. Boiardo agreed with

Dr. Berman's diagnosis that Williams suffered from "degenerative

joint disease," he disagreed with Dr. Berman's conclusion that the

arthritic   knee   condition   existed   before    the   subject    injury

occurred. Rather, Dr. Boiardo believed the subject injury occurred

and the arthritic condition ensued, as evidenced by Williams

performing policing duties for almost eight years with no knee

problems until the incident occurred.      Dr. Boiardo also disagreed

with Dr. Berman's assessments that Williams had fully recovered

and could "participate in all activities of daily living."

     On cross-examination, Dr. Boiardo was questioned on how the

ACL rupture could have gone unnoticed in three prior MRIs and in

the arthroscopic surgery performed by Dr. Grob, who noted in the

operative report that the ACL was intact.         Dr. Boiardo explained

that "[t]here's a ligament in front of the ACL, which sometimes

in a thickened situation . . . is hypertrophy . . . [and] sometimes,

that can be mistaken for an intact ACL."      In addition, according

to Dr. Boiardo, while MRIs are "very magical diagnostic tool[s],"

they are not "a hundred percent."

                                 10                                A-1305-16T2
       Dr. Boiardo thus posited that the ACL "could have been

completely ruptured and missed" or ruptured "with subsequent wear

and tear" following the injury.            However, he maintained "that the

injury        caused   the    derangement,"      which    "lead[]    to    the

degeneration," not the other way around as Dr. Berman indicated.

During cross-examination, Dr. Boiardo also defended errors in his

report,3 explaining that he was more accustomed to conducting

clinical work than writing reports and relied on his office staff

to complete the paperwork.

       Dr. Berman was also qualified as an expert in orthopedic

surgery.       He testified that on March 1, 2012, he conducted an

independent medical evaluation of Williams, who was then thirty-

six years old, and reviewed all relevant medical records available

to him.       During his physical examination, he found Williams had

full range of motion in his left knee with no indication of an ACL

tear     or    a   meniscal   tear,   no    significant   atrophy,   and     no

irregularities over the kneecap.            According to Dr. Berman, "[t]he

knee was stable to varus and valgus," meaning "the ligaments on

the inside and the outside of the knee were stable" and there was

no "laxity."


3
   For example, Dr. Boiardo explained that the diagnosis of a
meniscus tear recorded in an October 20, 2011 report was incorrect.



                                      11                              A-1305-16T2
     In    addition,     he   found    "no    tenderness,    swelling,      heat,

erythema4 or effusion," meaning there was "no measurable fluid in

the knee at that time."             Dr. Berman explained that given the

sensitivity of the "joint lining . . . to any irritation or

injury,"   "the   fact    that   there      [was]   no   effusion   [was]    very

important because it show[ed] that the joint lining [was] normal,"

and was "a sign that there [was] nothing of a serious nature in

the knee."

     As a result of his examination, Dr. Berman diagnosed Williams

with "degenerative joint disease," or "osteoarthritis," which is

"a general term for [an] arthritic condition," with "no effects

of the resulting trauma."        He concluded that Williams' "condition

was clearly [and] very definitively not related to [the August 2,

2010] accident" and there was no aggravation of a pre-existing

condition caused by the accident.

     In rendering his diagnosis, Dr. Berman relied on the minimal

degree of arthritis shown on the 2011 CT scan as well as the fact

that the three MRIs conducted before he examined Williams "were

all a hundred percent normal,"5 "[t]he x-ray [was] normal," and



4
  Dr. Berman defined an erythema as redness of the skin caused by
increased blood flow to an injury.
5
    The October        2013   MRI     was    conducted   after   Dr.   Berman's
evaluation.

                                       12                                A-1305-16T2
Dr. Grob's operative report showed no meniscal or ACL tear.                  Dr.

Berman pointed out that his arthritis diagnosis was based solely

on the CT scan that "showed slight but not disabling narrowing of

the joint," and was therefore "a radiologic finding without any

clinical correlation."         Further, Dr. Berman opined that Williams'

condition was not a disabling condition and the FCE did not alter

his opinion because there was "no objective evidence" in the FCE

that correlated to his examination.

      On August 16, 2016, the ALJ rendered his Initial Decision,

concluding that while Williams "proved by a preponderance of the

evidence that he was totally disabled and unable to perform the

duties" required of a police officer, he did not prove that his

disability was "the direct result" of "a traumatic event that

[was],   among     other   things,     undesigned   and   unexpected."         In

rendering his decision, the ALJ found Williams to be a "credible,

truthful witness," and accepted his description of what transpired

on   August   2,   2010    and   the   subsequent   medical     treatment      he

underwent.

      However,     the   ALJ   found   "no   evidence"    of   "an   unexpected

happening, not the result of pre-existing disease alone or in

combination with the work," to meet the Richardson test and "show

that the incident that caused the injury was a traumatic event



                                       13                               A-1305-16T2
that [was] . . . undesigned and unexpected."                     In fact, according

to the ALJ,

           [Williams] acknowledged that he was performing
           his usual work in the usual and customary
           manner;   responded   to   the   incident   in
           accordance with the police training that he
           received; his job specification include[d] the
           use of "hands-on force" to apprehend a
           suspect; the specification contemplate[d]
           that he may be required to use physical force
           during the arrest of a suspect.

     Acknowledging that "[t]here [was] a general consensus that

[Williams had] a degenerative joint disease," the ALJ found "no

evidence   to       suggest     that   the    alleged    traumatic      event    merely

aggravated      a    previous     condition,"      but       rather   that    Williams'

"disability developed over time."                 However, because he was not

"employable in the general area of his ordinary employment" as a

result of the disability, the ALJ concluded that Williams was

permanently         and   totally      disabled.         Accordingly,         the    ALJ

recommended     that      the    Board's      denial    of    Williams'      accidental

disability retirement benefits application be affirmed, but that

the determination that Williams was not eligible for ordinary

disability retirement benefits be reversed.

     In rendering his decision, the ALJ discussed extensively the

"differing views" of the two experts, with Dr. Boiardo concluding

that Williams' injury on August 2, 2010, rendered him disabled and

"incapable of performing his required duties," and Dr. Berman

                                             14                                 A-1305-16T2
concluding that Williams "was not totally and permanently disabled

and [was] able to perform the duties of a police officer."       The

ALJ noted that where there is conflicting medical testimony, under

the case law, the weight to which an expert's opinion is entitled

may be determined by the underlying facts and reasoning upon which

the opinion is based as well as corroborating records of other

physicians.   Moreover, according to the ALJ, greater weight should

ordinarily be accorded to the treating physician as opposed to an

evaluating physician who has only met with the employee on one

occasion.

     Nevertheless, the ALJ "was better persuaded by, and [gave]

greater weight to, the testimony of Dr. Berman"        because his

conclusions were consistent with the findings of both Williams'

surgeon and one of his treating physicians.     The ALJ found Dr.

Boiardo's demeanor to be "somewhat flippant" and explained that

Dr. Boiardo "did not exhibit cognizance of the importance of

accurate and complete medical reporting," and "did not offer any

explanation for how the surgeon who actually viewed the interior

of [Williams'] knee during the surgery, could have 'missed' the

damage to the areas of the knee that he operated on; 'damage' that

was not evident in the MRI reports."

     Thus, consistent with Dr. Berman's opinion, the ALJ concluded

that the August 2, 2010 incident did not cause a disabling injury

                                15                          A-1305-16T2
to Williams' knee. However, because "[a]ll of the doctors agree[d]

that [Williams] suffer[ed] from a degenerative joint disease," and

"[t]he physical therapist support[ed] those conclusions," the ALJ

determined that the disease rendered Williams permanently and

totally disabled from the performance of his duties as a police

officer, notwithstanding Dr. Berman's contrary opinion.

     On     October    18,     2016,   after    considering     the    parties'

exceptions and the ALJ's initial decision, the Board adopted the

ALJ's recommendation that Williams was not entitled to accidental

disability retirement benefits, but rejected the ALJ's findings

of fact and conclusions of law that Williams was totally and

permanently disabled.         The Board noted that while properly "giving

'greater weight to[] the testimony of Dr. Berman,'" the ALJ failed

"to resolve the experts' disagreement as to the nature of the

diagnosis     (traumatic      v.   degenerative    [osteoarthritis])"        nor

"explain why he dismissed the opinions of [Dr.] Berman about

Williams'[] alleged total and permanent disability," or "why he

has not accepted [Dr.] Berman's conclusions regarding the lack of

objective evidence of impairments to Williams['] knee."

     According to the Board, the ALJ's only explanation was that

"[a]ll of the doctors agree[d] that [Williams] suffer[ed] from a

degenerative     joint       disease   [and]    [t]he     physical    therapist

support[ed]    those     conclusions."         However,    "simply    having    a

                                       16                               A-1305-16T2
diagnosis of a condition like degenerative arthritis joint disease

does not equate to disability" and Brown's testimony as a physical

therapist was "in no way diagnostic" and did not support a finding

of disability.      Further, the Board reasoned that whereas Dr.

Boiardo diagnosed traumatic osteoarthritis as a direct result of

the August 2, 2010 incident, Dr. Berman diagnosed degenerative or

wear and tear osteoarthritis as "a radiological finding" based on

the CT scan showing "a slight, but not disabling, narrowing of the

joint[,]" despite there being no "clinical correlation on his

examination."

     The Board determined that there was no "competent, credible

evidence in the record" to "support the ALJ's conclusion that

Williams [was] permanently and totally disabled" and "[t]o the

extent the ALJ relie[d] on Brown's testimony, Brown . . . gave

'non-medical' testimony . . . [and] made 'no final recommendation

as to whether [Williams] [could] return to work.'"            Accordingly,

the Board determined that because the August 2, 2010 incident was

not undesigned, unexpected, or the direct result of a traumatic

event,   Williams   was   not   entitled    to   accidental     disability

retirement   benefits.      Further,       because   Williams    was    not

permanently and totally disabled, he was not entitled to ordinary

disability retirement benefits.        This appeal followed.



                                  17                               A-1305-16T2
       On appeal, Williams contends that the Board erred in not

accepting Dr. Boiardo's expert testimony; failing to find Williams

permanently and totally disabled as the ALJ did; failing to

causally      relate    his   permanent        injury   to    the    August    2,   2010

incident; and determining that the August 2, 2010 incident was not

undesigned and unexpected and not the result of a traumatic event.

We disagree.

       "Our review of administrative agency action is limited."

Russo v. Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J. 14,

27    (2011).         Reviewing   courts       presume       the    validity   of    the

"administrative agency's exercise of its statutorily delegated

responsibilities."           Lavezzi v. State, 219 N.J. 163, 171 (2014).

For those reasons, "an appellate court ordinarily should not

disturb an administrative agency's determinations or findings

unless there is a clear showing that (1) the agency did not follow

the    law;     (2)    the    decision     was       arbitrary,      capricious,       or

unreasonable; or (3) the decision was not supported by substantial

evidence."      In re Application of Virtua-West Jersey Hosp. for a

Certificate of Need, 194 N.J. 413, 422 (2008).                        "The burden of

demonstrating that the agency's action was arbitrary, capricious

or    unreasonable        rests    upon        the    [party]       challenging      the

administrative action." In re Arenas, 385 N.J. Super. 440, 443-44

(App. Div. 2006).

                                          18                                    A-1305-16T2
     "[T]he test is not whether an appellate court would come to

the same conclusion if the original determination was its to make,

but rather whether the factfinder could reasonably so conclude

upon the proofs."      Brady v. Bd. of Review, 152 N.J. 197, 210 (1997)

(quoting Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App.

Div. 1985)).      "Where . . . the determination is founded upon

sufficient credible evidence seen from the totality of the record

and on that record findings have been made and conclusions reached

involving     agency   expertise,    the   agency   decision    should       be

sustained."    Gerba v. Bd. of Trs., Pub. Emps.' Ret. Sys., 83 N.J.

174, 189 (1980).       That said, appellate courts do review de novo

an agency's interpretation of a statute or case law.            Russo, 206

N.J. at 27.

     Williams    challenges    the   Board's   rejection   of   the     ALJ's

determination that he was totally and permanently disabled and

therefore entitled to ordinary disability retirement benefits.

Indeed, an agency's authority to reject and modify an ALJ's initial

decision is limited.        Specifically, pursuant to N.J.A.C. 1:1-

18.6(b),

            [t]he order or final decision rejecting or
            modifying the initial decision shall state in
            clear and sufficient detail the nature of the
            rejection or modification, the reasons for it,
            the   specific   evidence   at   hearing   and
            interpretation of law upon which it is based


                                     19                               A-1305-16T2
            and precise changes in result or disposition
            caused by the rejection or modification.

We are satisfied, however, that the Board comported with this

legal mandate in its October 18, 2016 decision, rejecting the

ALJ's findings of fact and conclusions of law in relation to

Williams' entitlement to ordinary disability retirement benefits.

In so doing, we conclude that the Board correctly determined that

the record did not support the ALJ's determination that Williams

was totally and permanently disabled.

      To qualify for ordinary disability retirement benefits under

N.J.S.A. 43:15A-42, a public employee bears the burden of proving

permanent   and    total    disability     from   performing    their    normal

employment duties.         Bueno v. Bd. of Trs., Teachers' Pension &

Annuity Fund, 404 N.J. Super. 119, 126 (App. Div. 2008).                 Guided

by our limited scope of review, we discern no error in the Board's

decision to reject the ALJ's decision.

      As the Board stated, although the ALJ evaluated the expert

testimony and concluded Dr. Berman's opinions regarding Williams'

condition and ability to work as a police officer were more

persuasive than Dr. Boiardo's, the ALJ failed to address his

categorical rejection of Dr. Berman's opinion that Williams was

not   totally     and   permanently    disabled.     Because    the     Board's

determination     was   amply   supported    by   credible     evidence,     was


                                      20                                A-1305-16T2
neither arbitrary, capricious, nor unreasonable, and complied with

N.J.A.C. 1:1-18.6(b), we discern no basis to intervene.

     Williams    also    argues   that    he   is    entitled   to    accidental

disability retirement benefits because the August 2, 2010 "injury

was a qualifying traumatic event, undesigned and unexpected, under

Richardson." However, an individual seeking accidental disability

retirement benefits must prove a disabling permanent injury, and

must produce "such expert evidence as is required to sustain that

burden."   Patterson, 194 N.J. at 51.

     Because we conclude that the Board correctly rejected the

ALJ's   conclusion      that   Williams   was       totally   and    permanently

disabled, we need not address whether the August 2, 2010 injury

was a qualifying traumatic event as he was otherwise ineligible

for benefits based on his failure to prove that he suffered a

disabling permanent injury.        "We rely upon the expertise of the

[Board] to separate legitimate from illegitimate claims," ibid.,

and we are satisfied that the Board's "determination is founded

upon sufficient credible evidence seen from the totality of the

record."   Gerba, 83 N.J. at 189.

     Affirmed.




                                     21                                  A-1305-16T2